Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to Continuation application of 15/943,266 dated 04/02/2018 Patent No. 10,776,988, which is a continuation application 15/169,447 dated 05/31/2016 now Patent No. 9,965,891, which is a continuation application no. 14/662,009 dated 03/18/2015, Patent No. 9,378,580, which is a continuation application no 14/254,491 dated 04/16/2014, now Patent No 9,058,692.

Preliminary Amendment
Applicant submitted a preliminary amendment on 8/14/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claim 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,776,988. Although the claims at issue are not identical, they are not patentably distinct from each other because both are related to determining the lumens and generating a model.
 
Claims in Pending Application 
Claims of ‘988
21
1
22
2
23
3
24
4
25
5
26
6
27
7
28
8
29
9
30
10
31
11
32
12
33
13
34
14
35
15

16
37
17
38
18
39
19
40
20



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 22, 23,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.

With respect to Claim 22, 30, 38, the claim recites the following, each of which renders the claim indefinite:

“the first image reconstruction” (unclear antecedent basis).

With respect to Claim 23, 31, 39, the claim recites the following, each of which renders the claim indefinite:
	
“the second image reconstruction” (unclear antecedent basis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 21-27, 29-35, 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirohata et al (U.S. Patent Pub. No. 2015/0245776, hereafter referred to as Hirohata) in view of Liu et la (U.S. Patent Pub No. 2014/0364739, hereafter referred to as Liu)

Regarding Claim 1, Hirohata teaches a computer-implemented method of processing images to produce an anatomical model, using a computer system, the method comprising: 
obtaining a first image acquisition of a patient at a first point in time (paragraph 42, Hirohata teaches capturing time series images.), the first image acquisition comprising first lumen boundary information (paragraph 63, Hirohata teaches capturing time series images with intravascular lumen information.); 
obtaining a second image acquisition of the patient at a second point in time (paragraph 42, Hirohata teaches capturing time series images.), the second image acquisition comprising second lumen boundary information (paragraph 63, Hirohata teaches capturing time series images with intravascular lumen information.).
Hirohata does not explicitly disclose combining the first lumen boundary information and the second lumen boundary information; and 
generating an updated volumetric model of a target anatomy of the patient by updating a lumen boundary of a volumetric model based on the combined first lumen boundary information and second lumen boundary information.
Liu is in the same field of art of medical imaging processing of lumens. Further, Liu teaches combining the first lumen boundary information and the second lumen boundary paragraph 62-paragraph 66, Figure 8, Liu teaches capturing slices of the images and then performing image analysis on the first lumen model and second lumen model, the imaging system combines or overlays the lumens models of the image to generate a lumen model as illustrated in Figure 8.); and 
generating an updated volumetric model of a target anatomy of the patient by updating a lumen boundary of a volumetric model based on the combined first lumen boundary information and second lumen boundary information (paragraph 62-paragraph 66, Figure 8, Liu teaches rendering the lumen models for doctors to analysis the lumen for display and diagnosis.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirohata by image processing of rendering the vessel model using the lumen information from the images that is taught by Liu, to make the invention that captures a first image and a second image of the lumen information and performs image processing to rendering a vessel model from the image information; thus, one of ordinary skilled in the art would be motivated to combine the references since or imaging particular vascular structures; for instance, it may be difficult to reliably image (or model through imaging) a vascular structure that includes one or more regions in which a vessel branches into multiple vessels (paragraph 3) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claims 22, 30, 38, Hirohata in view of Liu discloses receiving a first image reconstruction based on the first image acquisition of the patient, wherein generating the updated volumetric model is further based on the first image reconstruction (paragraph 62-paragraph 66, Figure 8, Liu teaches using multiple images so image reconstruction is used, or image rendering can be performed.).  

In regards to Claims 23, 31, 39, Hirohata in view of Liu discloses receiving a second image reconstruction based on the second image acquisition of the patient, wherein generating the updated volumetric model is further based on the second image reconstruction (paragraph 62-paragraph 66, Figure 8, Liu teaches using multiple images so image reconstruction is used, or image rendering can be performed.).  

In regards to Claim 24, 32, 40, Hirohata in view of Liu discloses wherein the first image acquisition of the patient and the second image acquisition of the patient are generated using two different imaging modalities (paragraph 63, Hirohata).  

In regards to Claims 25, 33, Hirohata in view of Liu discloses wherein the first image acquisition of the patient and the second image acquisition of the patient are generated using a single imaging modality (paragraph 63, Hirohata).  

In regards to Claims 26, 34, Hirohata in view of Liu discloses wherein the updated volumetric model further includes a parameterized representation of the patient's vasculature (Figure 8, Liu).  

In regards to Claims 27, 35, Hirohata in view of Liu discloses wherein the updated volumetric model further includes a probability that a voxel of the volumetric model belongs to the patient's vasculature (Figure 8, Liu).  


Regarding Claim 29, Hirohata teaches a system of processing images to produce an anatomical model, the system comprising: 
a data storage device storing instructions for processing images to produce an anatomical model (paragraph 45, Hirohata); and 
a processor configured to execute the instructions to perform a method (paragraph 45-paragraph 50, Hirohata) including: 
obtaining a first image acquisition of a patient at a first point in time (paragraph 42, Hirohata teaches capturing time series images.), the first image acquisition comprising first lumen boundary information (paragraph 63, Hirohata teaches capturing time series images with intravascular lumen information.); 
obtaining a second image acquisition of the patient at a second point in time (paragraph 42, Hirohata teaches capturing time series images.), the second image acquisition comprising second lumen boundary information (paragraph 63, Hirohata teaches capturing time series images with intravascular lumen information.).
Hirohata does not explicitly disclose combining the first lumen boundary information and the second lumen boundary information; and 
generating an updated volumetric model of a target anatomy of the patient by updating a lumen boundary of a volumetric model based on the combined first lumen boundary information and second lumen boundary information.
paragraph 62-paragraph 66, Figure 8, Liu teaches capturing slices of the images and then performing image analysis on the first lumen model and second lumen model, the imaging system combines or overlays the lumens models of the image to generate a lumen model as illustrated in Figure 8.); and 
generating an updated volumetric model of a target anatomy of the patient by updating a lumen boundary of a volumetric model based on the combined first lumen boundary information and second lumen boundary information (paragraph 62-paragraph 66, Figure 8, Liu teaches rendering the lumen models for doctors to analysis the lumen for display and diagnosis.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirohata by image processing of rendering the vessel model using the lumen information from the images that is taught by Liu, to make the invention that captures a first image and a second image of the lumen information and performs image processing to rendering a vessel model from the image information; thus, one of ordinary skilled in the art would be motivated to combine the references since or imaging particular vascular structures; for instance, it may be difficult to reliably image (or model through imaging) a vascular structure that includes one or more regions in which a vessel branches into multiple vessels (paragraph 3) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Regarding Claim 1, Hirohata teaches a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for processing images to produce an anatomical model, the method comprising: 
obtaining a first image acquisition of a patient at a first point in time (paragraph 42, Hirohata teaches capturing time series images.), the first image acquisition comprising first lumen boundary information (paragraph 63, Hirohata teaches capturing time series images with intravascular lumen information.); 
obtaining a second image acquisition of the patient at a second point in time (paragraph 42, Hirohata teaches capturing time series images.), the second image acquisition comprising second lumen boundary information (paragraph 63, Hirohata teaches capturing time series images with intravascular lumen information.).
Hirohata does not explicitly disclose combining the first lumen boundary information and the second lumen boundary information; and 
generating an updated volumetric model of a target anatomy of the patient by updating a lumen boundary of a volumetric model based on the combined first lumen boundary information and second lumen boundary information.
Liu is in the same field of art of medical imaging processing of lumens. Further, Liu teaches combining the first lumen boundary information and the second lumen boundary information (paragraph 62-paragraph 66, Figure 8, Liu teaches capturing slices of the images and then performing image analysis on the first lumen model and second lumen model, the imaging system combines or overlays the lumens models of the image to generate a lumen model as illustrated in Figure 8.); and 
paragraph 62-paragraph 66, Figure 8, Liu teaches rendering the lumen models for doctors to analysis the lumen for display and diagnosis.).	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirohata by image processing of rendering the vessel model using the lumen information from the images that is taught by Liu, to make the invention that captures a first image and a second image of the lumen information and performs image processing to rendering a vessel model from the image information; thus, one of ordinary skilled in the art would be motivated to combine the references since or imaging particular vascular structures; for instance, it may be difficult to reliably image (or model through imaging) a vascular structure that includes one or more regions in which a vessel branches into multiple vessels (paragraph 3) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claim 28 & 36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hirohata in view of Liu in view of Lamash et al (U.S. Patent Pub. No. 2016/0321803, hereafter referred to as Lamash).

Regarding Claims 28 & 36, Hirohata in view of Liu teaches 3D rendering system for lumen information of the patient

Lamash is in the same field of art of lumen imaging and image processing of patient image. Further, Lamash teaches performing a segmentation of the first image acquisition of the patient or the second image acquisition of the patient, wherein generating the updated volumetric model of the target anatomy is further based on the segmentation (paragraph 32, paragraph 33, Lamash). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hirohata in view of Liu by incorporating the imaging processing segmentation of lumen image information that is taught by Lamash, to make the invention that captures a first image and a second image of the lumen information, performs segmentation on the first and second image and performs image processing to rendering a vessel model from the image information; thus, one of ordinary skilled in the art would be motivated to combine the references since with a not-spectral CT scanner, the projection data output by the detector array is proportional to the energy fluence integrated over the energy spectrum and thus does not reflect the spectral characteristics (paragraph 3, Lamash).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665